Case 2:20-cv-10004-AJT-DRG ECF No. 14-1, PageID.650 Filed 01/13/21 Page 1 of 1




                  INDEX OF EXHIBITS TO
    DEFENDANTS’ MOTION TO SEAL THE ARBITRATION AWARD

A     Letter to Deborah Gordon dated December 31, 2020

B     CONFIDENTIAL – Intentionally Omitted

C     Directorship Agreements

D     DMC Medical Staff Bylaws

E     CONFIDENTIAL – Intentionally Omitted

F     CONFIDENTIAL – Intentionally Omitted

G     Protective Order

H     Confidentiality Ruling, Arbitration Hearing Transcript, October 21, 2020

I     Amerisure Mutual Ins. Co. v. Everest Reinsurance Co.

J     CONFIDENTIAL – Intentionally Omitted


                                                                          45608602.2
